Citation Nr: 0100372
Decision Date: 01/08/01	Archive Date: 03/12/01

DOCKET NO. 99-11 476               DATE JAN 8, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a left arm disability.

4. Entitlement to an increased (compensable) disability rating for
service-connected hemorrhoids. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from June 1956 to July 1982. Service
in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a July 1998 rating decision of the Waco, Texas,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied, in pertinent part, entitlement to service connection
for a neck disability, a left leg disability and a left arm
disability, and which confirmed and continued an assigned
noncompensable disability rating for the veteran's service-
connected hemorrhoids. The veteran filed a timely Notice of
Disagreement and perfected a substantive appeal.

The issue of entitlement to service connection for a neck
disability will be addressed in the Remand portion of this
decision.

FINDINGS OF FACT

1. The preponderance of the competent and probative evidence of
record does not establish that a left leg disability existed during
service or that a left leg disability currently exists.

2. The preponderance of the competent and probative evidence of
record does not establish that a left -arm disability existed
during service.

3. The veteran's service-connected hemorrhoid disability is
manifested by hemorrhoids without evidence of thrombosis,
inflammation, fecal leakage, anemia, fissures or bleeding. Symptoms
of intermittent rectal bleeding have been reported by the veteran,
unaccompanied by anemia or fissures.

4. The evidence in this case does not show marked interference with
employment or frequent periods of hospitalization due to the
veteran's service-connected hemorrhoids, so as to render
impractical the application of the regular schedular standards.

2 -

CONCLUSIONS OF LAW

1. A left leg disability was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(2000).

2. A left arm disability was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(2000).

3. The schedular criteria for a compensable rating evaluation for
hemorrhoids have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.114, Diagnostic Code 7336 (2000).

4. The criteria for an increased disability rating on an
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1)
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for a left
leg disability and a left arm disability. He is also seeking an
increased disability rating for his service connected hemorrhoids
which are currently rated as noncompensable under the provisions of
38 C.F.R. 4.114, Diagnostic Code 7336 (2000).

In the interest of clarity, a common factual background and a
common statement of pertinent law and VA regulations will be
presented with respect to the two issues involving entitlement to
service connection. These two issues will then be analyzed
separately. This will be followed by a discussion of the increased
rating issue, to include entitlement to an increased rating on an
extraschedular basis.

3 -

Service connection

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that service
connection may be granted for disability resulting from disease or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303(a) (2000).

For certain chronic disorders, including arthritis, service
connection may be granted if the disease becomes manifest to a
compensable degree within one year following separation from
service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R.
3.307, 3.309 (2000).

Service connection may be also granted for any disease first
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (2000).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition when
examined, accepted and enrolled for service, except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable (obvious or manifest) evidence demonstrates
that an injury or disease existed prior thereto. 38 U.S.C.A. 1111
(West 1991); 38 C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the disease. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(a)
(2000).

4 -                

Aggravation may not be conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. 38 U.S.C.A.
1153 (West 1991); 38 C.F.R. 3.304, 3.306(b) (2000).

Factual Background

A review of the veteran's service medical records reveals that he
underwent a pre- induction examination in May 1956. The clinical
evaluation was essentially normal. Service medical records dated in
October 1972 reveal that the veteran reported recurrent posterior
neck pain. He reported no underlying injury. The associated
radiology report, also dated in October 1972, showed no significant
abnormality of the cervical spine.

The report of medical examination dated in May 1982 and completed
at the time of the veteran's retirement from service shows that
upon clinical evaluation his spine, musculoskeletal system, and
upper and lower extremities were all normal. The examiner noted
that the veteran experienced occasional low back pain. The
associated report of medical history, also dated in May 1982, shows
that he then had, or in the past had experienced arthritis,
rheumatism or bursitis; painful or "trick" shoulder or elbow;
recurrent back pain; and foot trouble. He also indicated that he
did not know whether he had ever had swollen or painful joints;
cramps in the legs; or lameness. The examining physician elaborated
that the veteran had occasional back pain with arthritis since 1980
which radiated to the shoulders. He also indicated that since 1980,
the veteran had occasional pain from the left sole which would go
up the leg. It was noted that wearing an insole would help.

Subsequent to service, the veteran underwent a VA examination in
October 1982. The diagnosis included chronic lumbosacral strain
with sacroiliitis; right elbow, arm, within normal limits;
metatarsalgia, left foot; and past history of syncope - possibly
vasovagal.

5 -

By rating action dated in November 1982, the RO, in pertinent part,
granted the veteran's claim of entitlement to service connection
for chronic lumbosacral strain with right sacroiliitis and
metatarsalgia of the left foot.

VA outpatient treatment records dated in December 1987 reveal that
the veteran was reporting back pain. X-rays of the cervical spine
showed degenerative joint disease. The assessment included
degenerative joint disease of the cervical spine.

The veteran underwent a VA examination in April 1988. He reported
pain moving up his neck. He also indicated that when working, he
would lose strength in his arms and hands. Physical examination
revealed that there was no limitation of motion of the cervical
spine.

In August 1997, the veteran reported having pain in the left knee
for 6 to 7 months which was getting worse. In December 1997, the
veteran reported for steroid injections of the left knee as a
result of left knee pain.

In February 1998, the veteran reported tingling and numbness
sensation in the left lower extremity that was getting
progressively worse. He indicated that he was having numbness in
the left hand. He also indicated that he would experience some neck
pain once in a while. Physical examination revealed a normal neck,
no edema of the extremities, and normal sensations of the left
hand. The assessment included rule out radiculopathy of the left
lower extremity and numbness of the left ulnar border of the left
hand of unknown cause.

The veteran underwent a VA spine examination in April 1998. He
reported intermittent pain in the back of his neck since 1978.
Examination of the back of the neck and cervical area revealed no
tenderness in the cervical spine. There was some paravertebral
muscle spasm in the back of the neck. The veteran had no post-
postural abnormalities or deformities. An MRI of the neck showed
C3-C4 spurring, and C2-C3 neuroforaminal stenosis. There was no
disc herniation. The diagnosis, in pertinent part, was degenerative
arthritis of the cervical spine.

6 -

The veteran also underwent a VA peripheral nerves examination in
April 1998. He reported that in 1978, he began developing numbness
and tingling in his left forearm and hand on the medial aspect, and
also the left lateral side, left leg, and foot. The specific nerves
involved were said to be the left ulnar nerve and the left
radicular nerve.

Physical examination of the upper extremity revealed normal motor
function except for some diminished grip in the left hand. The
sensations were dull in the left forearm and hand over the ulnar
distribution on the medial aspect. Deep tendon reflexes were normal
in the left upper extremity. Physical examination of the left lower
extremity revealed motor function to be normal. Deep tendon
reflexes were sluggish in the left lower extremity. -Sensation was
dull in the left lateral side, left lateral leg, and left foot. The
findings were said to be consistent with neuralgia. There was no
joint involvement. The diagnosis was left ulnar neuropathy,
etiology unclear, and radiculopathy of the left lower extremity
secondary to degenerative arthritis of the lumbosacral spine.

Analysis

Entitlement to service connection for a left leg disability

Initial matters - duty to assist/standard of proof

As an initial matter, the Board finds that VA's statutory duty to
assist the veteran in developing the evidence has been fulfilled.
See 38 U.S.C.A. 5107. In this case, there is sufficient medical and
other evidence of record in order for the Board to render an
informed decision. The veteran has not pointed to any additional
pertinent evidence which has not been obtained, and the Board is
not aware of any such evidence. Accordingly, the Board will proceed
to a decision on the merits.

Once the evidence has been assembled, the Board has the duty to
assess the credibility and weight to be given to the evidence. See
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases
cited therein. When there is an approximate balance of evidence
regarding the merits of an issue material to the determination of

- 7 - 

the matter, the benefit of the doubt in resolving each such issue
shall be given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102.
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court
stated that "a veteran need only demonstrate that there is an
"approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As is noted above, the veteran asserts that he is entitled to
service connection for a left leg disability. Review of the record
reveals that the veteran was not treated for symptoms associated
with a left leg disability during his period of active service.
Additionally, the evidence of record shows that the veteran does
not have a current left leg disability.

Service connection presupposes a diagnosis of a current disease.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The law
governing the payment of VA disability compensation provides that
the Unites States shall pay compensation for "disability resulting
from personal injury suffered or disease contracted in the line of
duty..." 38 U.S.C.A. 1110, 1131 (West 1991).

In the veteran's case, with respect to a current disability, the
medical evidence does not identify any disorder of the left leg.
The medical reports indicate that the veteran currently has a
diagnosis of radiculopathy of the left lower extremity secondary to
degenerative arthritis of the lumbosacral spine. As noted above,
the veteran's lumbosacral spine disability, currently characterized
as lumbosacral strain with degenerative arthritis and right
sacroiliitis, is service connected.

The medical evidence of record indicates that symptoms associated
with the veteran's left lower extremity involve radiculopathy which
is part of his service-connected lumbosacral strain with
degenerative arthritis, rated as intervertebral disc syndrome. The
veteran has not presented competent medical evidence of a current 

- 8 -

left leg disability whose symptomatology is separate from that of
the service- connected lumbosacral strain disability.

Similarly, the Board is aware that in a report of medical history
dated in May 1982, the veteran indicated that he had occasional
pain from his left sole which would go up his leg. This notation
refers to the service-connected disability of the veteran's left
foot, metatarsalgia. There is no indication of a left leg
disability, as such, during service or currently. The preponderance
of the medical evidence of record does not link a currently
diagnosed left leg disability to his service.

To the extent that the veteran himself is attempting to establish
a diagnosis of a left leg disability, although he is competent to
report on his symptoms, as a lay person without medical training he
is no competent to relate those symptoms to a particular diagnosis.
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In short, for the reasons and bases discussed above, the Board
concludes that the preponderance of the evidence is against the
veteran's claim. There is no competent medical evidence of a left
leg disability in service and there is no competent medical
evidence of a left leg disability currently. Accordingly, the
veteran's claim of entitlement to service connection for a left leg
disability is denied.

Entitlement to service connection for a left arm disability

Initial matters - duty to assist/standard of proof

As an initial matter, the Board finds that VA's statutory duty to
assist the veteran in developing the evidence has been fulfilled.
See 38 U.S.C.A. 5107. In this case, there is sufficient medical and
other evidence of record in order for the Board to render an
informed decision. The veteran has not pointed to any additional
pertinent evidence which has not been obtained, and the Board is
not aware of any such evidence. Accordingly, the Board will proceed
to a decision on the merits.

9 -

Discussion

Review of the record reveals that the veteran did not complain of,
and was not treated for, any symptoms associated with a left arm
disability during his period of active service. Moreover, the
report of medical examination conducted in conjunction with the
veteran's separation from the service showed that his upper
extremities were normal on clinical evaluation. The veteran denied
any pertinent upper extremity problems in the accompanying report
of medical history.

As noted above, compensation is warranted for a disability
resulting from personal injury suffered or disease contracted in
the line of duty. 38 U.S.C.A. 1110, 1131 (West 1991). In the
veteran's case, there is no indication that the veteran sustained
a left arm disability during his period of active service. The
entire evidence of record is silent as to the possibility that a
left arm disability was incurred or aggravated during service. The
service medical records are silent as to any disease or injury
associated with a left arm disability during the veteran's period
of active service. The report of medical examination conducted in
conjunction with the veteran's separation from service showed that
upon clinical evaluation, his upper extremities were normal.
Additionally, in the associated report of medical history dated in
May 1982, the veteran indicated that he had never had bone, joint
or other deformity.

To the extent that the veteran now contends that he had left arm
symptoms during service, the Board chooses to place greater weight
on his statements to the contrary which are found in the service
department reports. The veteran's service medical records make it
clear that there were absolutely no complaints concerning his left
arm voiced at any time during service. The United States Court of
Appeals for the Federal Circuit has recognized the Board's
"authority to discount the weight and probity of evidence in light
of its own inherent characteristics and its relationship to other
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.
1997). In this case, in the opinion of the Board, statements made
in conjunction with a claim for monetary benefits years after the
fact carry much less weight that contemporaneous statements made to
health care providers.

- 10-

To the extent that the veteran relates any current left arm
disability to his service, as a layperson, the veteran is not
qualified to render medical opinions regarding matters, such as
diagnoses and determinations of etiology, calling for specialized
medical knowledge. See Espiritu, 2 Vet. App. at 494-5. The
veteran's own assertions concerning a nexus to service are afforded
no probative weight.

In summary, for the reasons and bases discussed above, the Board
concludes that the preponderance of the evidence is against the
veteran's claim. Accordingly, the veteran's claim of entitlement to
service connection for a left arm disability is denied.

Additional Comment

The Board notes that the RO complied with the provisions of the
Veterans Claims Assistance Act of 2000 and has fulfilled its duty
to assist the claimant in the development of his claims for service
connection for a left leg disability and a left arm disability. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475. 114
Stat. 2096 (2000). The Board finds that the RO made all reasonable
efforts to assist the veteran in obtaining evidence necessary to
substantiate the claim. The Board further finds that no reasonable
possibility exists that. any other assistance would aid in
substantiating the claim, in light of the absence of competent
evidence of a current disability, which is discussed in detail
above. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38
U.S.C.A. 5103A).

Review of the record reveals that the RO obtained the veteran's
service medical records and all records identified by the veteran.
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A.
5103A).

The RO notified the veteran of the evidence that was necessary to
substantiate the veteran's claim. See Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, ___ (2000)
(to be codified at 38 U.S.C.A. 5103A). In the

April 1999 statement of the case, the RO clearly notified the
veteran of the evidence necessary to establish entitlement to
service connection for a left leg disability and a left arm
disability.

Review of the record further reveals that the veteran was afforded
a VA examination in April 1998.

Thus, Board finds that the RO made all reasonable efforts to assist
the veteran in obtaining evidence necessary to substantiate his
claim. In light of the absence of medical evidence of a left leg
disability and a left arm disability, the Board finds that no
reasonable possibility exists that any other assistance would aid
in substantiating the claim and the RO met its duty to assist the
veteran. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A.
5103A).

Entitlement to an increased evaluation for service-connected
hemorrhoids.

Factual background

A request for an increased rating must be viewed in light of the
entire relevant medical history. See 38 C.F.R. 4.1 (1999); Peyton
v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal reports of occasional
hemorrhoids starting in 1963. VA rating action in November 1982
granted the veteran's claim of entitlement to service connection
for hemorrhoids. A noncompensable rating was assigned.

VA outpatient treatment records dated from January 1996 to February
1998 reveal that the veteran was treated for symptoms associated
with hemorrhoids. In May 1996, he reported rectal bleeding and
painful defecation. He reported no change in his bowel habits or
abdominal pain and denied and prior colorectal problems. A flexible
sigmoidoscopy conducted in June 1996 revealed a small polyp mid
rectum

- 12 -

and internal hemorrhoids. In September 1996, he indicated that he
no longer had rectal bleeding, but that he had constipation. The
assessment was hemorrhoids. In February 1997, the veteran reported
hemorrhoids and constipation. In August 1997, the veteran indicated
that had not had any recent rectal bleeding, but that he would get
hemorrhoidal bleeding at times.

The veteran underwent a VA rectum examination in April 1998. The
veteran denied any problems with sphincter control, and denied any
fecal leakage or involuntary bowel movements. He reported that he
had some bleeding from his hemorrhoids every two weeks, but noted
that it was very little after a bowel movement. He indicated that
he was treating his disability with Metamucil, stool softeners,
suppositories, and by taking prunes. Physical examination revealed
no evidence of fecal leakage, and that the size of the lumen,
rectum and anus were normal. There was no sign of anemia and no
evidence of fissures. There were two apparent hemorrhoids, which
were not thrombosed, at the 3 o'clock and 9 o'clock positions.
There was no evidence of bleeding. The diagnosis was,hemorrhoids.

Pertinent law and regulations

Disability ratings

Disability ratings are based on the average impairment of earning
capacity resulting from disability. See 38 U.S.C.A. 1155; 38 C.F.R. 
3.321(a), 4.1. VA's Schedule for Rating Disabilities, codified in
38 C.F.R. Part 4, includes diagnostic codes which represent
particular disabilities.

The Court has held that, where entitlement to,compensation has
already been established, and an increase in the disability rating
is at issue, the present level of disability is of primary concern.
Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, the regulations do not give past medical reports
precedence over current findings. Francisco v. Brown, 7 Vet. App .
55, 58 (1994).

Additional law and regulations will be discussed where appropriate
below.

13 -

Analysis

Preliminary matters - duty to assist/standard of proof

Initially, the Board notes that VA has a duty to assist the veteran
in developing the facts pertinent to his claim. 38 U.S.C.A. 5107
(West 1991). In the instant case, there is ample medical and other
evidence of record, the veteran has been provided a recent VA
examination, and there is no indication that there are additional
records that have not been obtained and which would be pertinent to
the present claim. The veteran has been afforded the opportunity to
present evidence and argument in support of his claim. No further
development is required in order to comply with VA's duty to assist
as mandated by 38 U.S.C.A. 5107(a) (West 1991).

Discussion

i. Schedular rating

A noncompensable evaluation is currently in effect for hemorrhoids,
evaluated under 38 C.F.R. 4.114, Diagnostic Code 7336.

The schedular criteria call for a noncompensable disability rating
for mild or moderate hemorrhoids. A 10 percent disability rating is
warranted for large or thrombotic irreducible hemorrhoids, with
excessive redundant tissue. A 20 percent disability is called for
in cases involving persistent bleeding and with secondary anemia,
or with fissures. 38 C.F.R. 4.114 Diagnostic Code 7336 (2000).

A review of the evidence has shown that the veteran was treated for
symptoms associated with hemorrhoids from January 1996 to February
1998. He reported intermittent rectal bleeding and painful
defecation. He reported no change in his bowel habits or abdominal
pain and denied and prior colorectal problems. A flexible
sigmoidoscopy conducted in June 1996 revealed a small polyp mid
rectum and internal hemorrhoids. In September 1996, he indicated
that he no longer had

14 -

rectal bleeding. In August 1997, he indicated that had not had any
recent rectal bleeding, but that he would get hemorrhoidal bleeding
at times.

The most recent VA examination conducted in April 1998 revealed
that the veteran denied any problems with sphincter control, fecal
leakage or involuntary bowel movements. He reported some bleeding
from his hemorrhoids every two weeks, but noted that it was very
little. On physical examination, there was no evidence of fecal
leakage. There was no sign of anemia and no evidence of fissures.
There were two apparent hemorrhoids, which were not thrombosed and
there was no evidence of bleeding.

Symptoms of intermittent rectal bleeding have been reported by the
veteran. This appears to be the primary symptomatology associated
with the veteran's hemorrhoids. The rating criteria provides that
a 20 percent evaluation is warranted for persistent bleeding and
with secondary anemia, or with fissures. In this case, the veteran
has reported only intermittent hemorrhoidal bleeding recently.
Moreover, the clinical evidence, in particular the report of the
April 1998 VA examination, does not reflect that the veteran had
evidence of bleeding, anemia or fissures associated with his
hemorrhoids. Accordingly, the criteria for a 20 percent rating have
not been met.

There is no evidence of record which would support a 10 percent
rating evaluation under Diagnostic Code 7336, as there is no
evidence of large or thrombotic irreducible hemorrhoids, with
excessive redundant tissue. The examiner at the most recent VA
examination did not describe the veteran's hemorrhoids as being
large, thrombotic or irreducible. Indeed, the examiner specifically
indicated that the hemorrhoids were not thrombosed. There is no
other medical or other evidence of record which supports the
assignment of a compensable disability rating for hemorrhoids.

In short, while the record does reveal current evidence of two
external hemorrhoids and intermittent rectal bleeding, based on the
medical and other evidence discussed above, the Board finds that
such symptomatology most nearly comports to the criteria for a
noncompensable evaluation; the veteran's condition is best

- 15 -

characterized by mild or moderate hemorrhoids, warranting a
noncompensable disability rating. See 38 C.F.R. 4.7 (2000). As
stated previously, there is no indication that the veteran has
large or thrombotic irreducible hemorrhoids, excessive redundant
tissue, persistent bleeding, secondary anemia or anal fissures.
Therefore, an increased (compensable) disability rating for
hemorrhoids is not warranted under the schedular criteria.

ii. Extraschedular rating

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those officials who possess
the delegated authority to assign such a rating in the first
instance, pursuant to 38 C.F.R. 3.321.

In the Statement of the Case dated in April 1999, the RO concluded
that an extraschedular evaluation was not warranted for the
veteran's service connected hemorrhoids. Since this matter has been
adjudicated by the RO, the Board will, accordingly, consider the
provisions of 38 C.F.R. 3.321(b)(1) (1999). See also VAOPGCPREC 6-
96.

Ordinarily, the VA Schedule will apply unless there are exceptional
or unusual factors which would render application of the schedule
impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is
warranted upon a finding that the case presents such an exceptional
or unusual disability picture with such related factors as marked
interference with employment or frequent periods of hospitalization
that would render impractical the application of the regular
schedular standards. 38 C.F.R. 3.321(b)(1) (2000).

The veteran has not identified any factors which may be considered
to be exceptional or unusual, and the Board has been similarly
unsuccessful. An exceptional case is said to include such factors
as marked interference with

16 -

employment or frequent periods of hospitalization as to render
impracticable the application of the regular schedular standards.
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that in addition to his service connected
hemorrhoids, the veteran is also service connected for lumbosacral
strain with degenerative arthritis and right sacroiliitis; left
foot metatarsalgia; tinnitus; and bilateral hearing loss. A review
of the veteran's claims file reveals that in April 1998, the
veteran reported that the symptoms associated with his degenerative
arthritis interfered with his ability to perform his duties of
daily activity. However, the veteran has not indicated, nor has he
presented evidence to support the premise, that his service
connected hemorrhoids result in marked interference with employment
or frequent periods of hospitalization as to render impracticable
the application of the regular schedular standards. There is no
evidence of any hospitalization for hemorrhoids. There is no
evidence of an extraordinary clinical picture, such as repeated
surgery for hemorrhoids. The Board has been unable to identify any
other factor consistent with an exceptional or unusual disability
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the proposition
that the veteran's service-connected hemorrhoids do not present
such an exceptional or unusual disability picture as to render
impractical the application of the regular schedular standards so
as to warrant the assignment of an extraschedular rating under 38
C.F.R. 3.321(b)(1) (2000). Accordingly, an extraschedular
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the Board
has concluded that the preponderance of the evidence is against the
veteran's claim of entitlement to an increased rating for his
service-connected hemorrhoid disability. The benefit sought on
appeal is accordingly denied.

- 17 -

ORDER

Entitlement to service connection for a left leg disability is
denied.

Entitlement to service connection for a left arm disability is
denied.

Entitlement to a increased (compensable) disability rating for
service-connected hemorrhoids is denied.

REMAND

The veteran contends, in essence, that he has a current neck
disability which is the result of his active service.

A review of the veteran's service medical records reveals that in
October 1972 the veteran reported recurrent posterior neck pain. He
reported no underlying injury. The associated radiology report,
also dated in October 1972, showed no significant abnormality of
the cervical spine.

A report of medical history dated in May 1982 shows that the
veteran reported that he experienced arthritis, rheumatism or
bursitis. The examining physician elaborated that the veteran had
occasional back pain with arthritis since 1980 which radiated to
the shoulders.

VA outpatient treatment records dated in December 1987 reveal that
the veteran was reporting back pain. X-rays of the cervical spine
showed degenerative joint disease. The assessment included
degenerative joint disease of the cervical spine.

The veteran underwent a VA examination in April 1988. He reported
pain moving up his neck. He also indicated that when working, he
would lose strength in his arms and hands. Physical examination
revealed that there was no limitation of motion of the cervical
spine.

- 18 -

In February 1998, the veteran reported tingling and numbness
sensation in the left lower extremity that was getting
progressively worse. He indicated that he was having numbness in
the left hand. He also indicated that he would experience some neck
pain once in a while. Physical examination revealed a normal neck,
no edema of the extremities, and normal sensations of the left
hand. The assessment included rule out radiculopathy of the left
lower extremity and numbness of the left ulnar border of the left
hand of unknown cause.

The veteran underwent a VA spine examination in April 1998. He
reported intermittent pain in the back of his neck since 1978.
Examination of the back of the neck and cervical area revealed no
tenderness in the cervical spine. There was some paravertebral
muscle spasm in the back of the neck. The veteran had no post-
postural abnormalities or deformities. An @ of the neck showed C3-
C4 spurring, and C2-C3 neuroforaminal stenosis. There was no disc
herniation. The diagnosis, in pertinent part, was degenerative
arthritis of the cervical spine.

The veteran also underwent a VA peripheral nerves examination in
April 1998. Physical examination of the upper extremity revealed
normal motor function except for some diminished grip in the left
hand. The sensations were dull in the left forearm and hand over
the ulnar distribution on the medial aspect. Deep tendon reflexes
were normal in the left upper extremity. The diagnosis was left
ulnar neuropathy, etiology unclear.

Having reviewed the evidence of record in light of the veteran's
contentions, and for the reasons explained herein, the Board is of
the opinion that a VA examination by an appropriate specialist is
warranted in order to determine the nature and etiology of the
veteran's neck disability.

The Board also notes that because of the change in the law brought
about by the Veterans Claims Assistance Act of 2000 discussed
above, a remand in this case is required for compliance with the
notice and duty to assist provisions contained in the new law. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3-4,
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107).

19 -

Accordingly, to ensure that the VA has met its duty to assist the
veteran in developing the facts pertinent to his appeal, the case
is REMANDED to the RO for the following development:

1. The RO should contact the veteran in order to ascertain whether
he has received medical treatment for a neck disorder which is not
currently of record. After furnishing the veteran appropriate
release of information forms, the RO should obtain all such records
that are not on file and associate them with the veteran's VA
claims folder.

2. The veteran should be scheduled for a VA examination in order to
ascertain the nature, severity and etiology of his asserted current
neck disability. The examiner should be provided with the veteran's
entire claims folder, along with a copy of this Remand, in
conjunction with the examination. Following the examination, it is
requested that the examiner render an opinion as to whether it is
at least as likely as not that any current neck disability is
related to service or any incident thereof. A complete rationale
for any opinion expressed should be included in the examination
report. The report of the examination should be associated with the
veteran's claims folder.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. The RO must
review the claims file and ensure that all notification and
development action required by the Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, is completed. The RO should then
readjudicate the issues on appeal. If any benefit sought on

- 20 -

appeal remains denied, the veteran and his representative should be
furnished with a Supplemental Statement of the Case and given the
opportunity to respond thereto.

Thereafter, the case should be returned to the Board. The Board
intimates no opinion as to the ultimate outcome of this case. The
veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Barry F. Bohan
Veterans Law Judge 
Board of Veterans' Appeals

21 - 


029524081     010123    871822 

DOCKET NO. 99-15 905         DATE JAN 23, 2001

On appeal from the Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to August 1942 and from
March 1945 to June 1946. He was a prisoner of war (POW) of the Japanese
government from April 1942 to August 1942. The veteran died in January 1978.

The Board of Veterans' Appeals (the Board) denied the appellant's claim for
service connection for the cause of the veteran's death in a December 1987
decision. The appellant applied to reopen a claim in August 1997. In
September 1998, the RO decided not to reopen her claim. The appellant
appealed that determination.

The RO denied the appellant dependency and indemnity compensation benefits
pursuant to 38 U.S.C.A. 1318 (West 1991 & Supp. 1998) in January 1999. The
appellant did not, perfect an appeal as to that decision, so the Board has no
jurisdiction over it. See 38 U.S.C.A. 7104 and 7105 (West 1991 & Supp. 1998).

FINDINGS OF FACT

1. The Board denied service connection for the cause of the veteran's death
in December 1987.

2. Evidence which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and which by
itself or in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of the claim
has been received since the Board's December 1987 decision.

2 - 

CONCLUSIONS OF LAW

1. The Board's final December 1987 decision denying service connection for
the cause of the veteran's death is final based upon the evidence which was
then of record. 38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 (2000).

2. Since the Board's December 1987 decision, new and material evidence has
been received, and so the appellant's claim of entitlement to service
connection for the cause of the veteran's death is reopened. 38 U.S.C.A.
5108, 7104 (West 1991); 38 C.F.R. 3.156, 2.1100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of the veteran's
death under the provisions of 38 U.S.C.A. 1310 (West 1991). Implicit in her
presentation is the contention that new and material evidence which is
sufficient to reopen the claim has been submitted since the Board's December
1987 denial of her claim.

In the interest of clarity, the pertinent law and VA regulations will
initially be discussed. The factual background of this case will be reviewed.
Finally, the Board will analyze the appellant's claim and render a decision.

3 -

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a veteran must
demonstrate that there is a disability present which is the result of disease
or injury which was incurred or aggravated in service. 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303 (1999).

Service connection - POW presumptions

Certain enumerated diseases may be service connected if manifested by a
former POW who was interned or detained for not less than 30 days, if such
diseases were manifested to a degree of 10 percent or more at any time after
discharge even though there is no record of such disease during service. Such
enumerated POW presumptive diseases do not include cardiovascular disease,
except for beriberi heart disease, which covers ischemic heart disease in a
former POW who had experienced localized edema during captivity. 38 C.F.R.
3.309(c) (2000).

Beriberi is a disease caused by deficiency of thiamin (vitamin B) and
characterized by polyneuritis, cardiac pathology and edema. The epidemic form
is found primarily in areas in which white (polished) rice is the staple
food, as in Japan, China, the Philippines, India and other countries of
Southeast Asia. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 193 (28th ed. 1994).
"Edema is 'the presence of abnormally large amounts of fluid in the
intercellular tissue spaces of the body', DORLAND'S ILLUSTRATED MEDICAL
DICTIONARY 528 (28th ed. 1994)." Evans v. Brown, 9 Vet. App. 273, 277 (1996).

4 -

Finality/new and material evidence

In general, prior Board decisions are final. 38 U.S.C.A. 7104 (West 1991); 38
C.F.R. 20.1100 (2000).

A final decision cannot be reopened unless new and material evidence is
presented. Pursuant to 38 U.S.C.A. 5108, the Secretary must reopen a finally
disallowed claim when new and material evidence is presented or secured with
respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not previously submitted to
agency decision makers which bears directly and substantially upon the
specific matter under consideration; which is neither cumulative nor
redundant; and which, by itself or in connection with evidence previously
assembled, is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a). In Hodge v. West, 155
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence
could be sufficient to reopen a claim if it could contribute to a more
complete picture of the circumstances surrounding the origin of a veterans
injury or disability, even where it would not be enough to convince
adjudicators to grant a claim.

In determining whether to reopen previously and finally denied claims, the
Board must first determine whether the veteran has presented new and material
evidence under 38 C.F.R. 3.156(a) (2000) in order to have a finally denied
claim reopened under 38 U.S.C.A. 5108. Second, if new and material evidence
has been presented, the Board may then proceed to evaluate the merits of the
claim but only after ensuring the VA's duty to assist under 38 U.S.C.A.
5107(b) (West 1991) has been fulfilled. Winters v. West, 12 Vet. App. 203
(1999).

5 -

There must be new and material evidence as to each and every aspect of the
claim which was lacking at the time of the last final denial in order for
there to be new and material evidence to reopen the claim. Evans v. Brown, 9
Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been
submitted, the truthfulness of evidence is presumed, unless the evidence is
inherently incredible or consists of statements which are beyond the
competence of the person(s) making them. See Justus v. Principi, 3 Vet. App.
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown,
5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not as to the proper
diagnosis or date of onset or cause of a disability. Espiritu v. Derwinski,
2 Vet. App. 492, 494-5 (1992)

In short, in evaluating a claim which has been previously denied, the Board
must first determine whether the veteran has presented new and material
evidence under 38 C.F.R. 3.156(a) (2000) in order to have a finally denied
claim reopened under 38 U.S.C.A. 5108 (West 1991). Once a claim has been
reopened, the Board may then proceed to evaluate the merits of the claim but
only after ensuring the VA's duty to assist has been fulfilled.

There has been a significant change in the law during the pendency of this
appeal. On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a well-grounded claim,
redefines the obligations of the Department of Veterans Affairs (VA) with
respect to the duty to assist, and supercedes the decision of the United
States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App.
477 (1999), withdrawn sub nom. .Morton v. Gober, No. 96-11517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order),

- 6 -

which had held that VA cannot assist in the development of a claim that is
not well grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance Act of
2000, or filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart
(a), 114 Stat. 2096, (2000). App. 308 (1991).

The Board notes in this connection that VA's duty to assist does not extend
to a claim that has been disallowed except when new and material evidence is
presented or secured as described in 38 U.S.C.A. 5108 (West 1991). See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, ____ (2000) [to be codified at 38 U.S.C.A. 5103A(f)].

Factual background

Previously submitted evidence

As noted above, service department records indicate that the veteran was a
POW from April 1942 to August 1942.

Service department medical records showed that the veteran was treated for
acute bronchitis from August 1946 to September 1946. No sequelae were noted.

In an Affidavit for Philippine Army Personnel, PA AGO Form 23, sworn to by
the veteran in January 1947, he indicated that during his period as a POW,
the only illness he suffered was malaria.

The veteran died in January 1978. During his lifetime, the veteran had no
contact with VA. No claims of entitlement to service connection for any
disability were

7 -

filed by the veteran or on his behalf. The veteran had no disabilities which
were service connected at the time of his death.

The veteran's death certificate indicated that he was 78 years old when he
died in January 1978. The cause of his death was listed in the death
certificate as cardiorespiratory arrest due to chronic obstructive lung
disease.

The appellant filed a claim for VA death benefits in July 1985, and the claim
was denied by the RO. In an October 1987 substantive appeal, the appellant
stated that the veteran had had acute bronchitis and a heart ailment in 1946,
that he died from cardiorespiratory arrest, and therefore service connection
was warranted for the cause of the veteran's death.

The December 1987 Board decision

The Board denied the appellant's claim in December 1987, determining that
service connection was not warranted for the cause of the veteran's death.
The Board noted that the veteran was treated for acute bronchitis from August
to September 1946, but that such resolved without chronic disability, and
that there was no evidence of a relationship between the veteran's fatal
chronic obstructive lung disease and his service.

Newly submitted evidence

In July 1997, the appellant again requested service connection for the cause
of the veteran's death.

In connection with her claim, the appellant submitted lay affidavits. A July
1997 affidavit states that the two affiants had known the veteran since his
childhood and that since the late 1940's, they had noticed that the veteran
was always weak and

- 8 -

sickly and that he had had shortness of breath whenever he was walking, and
that he had had swelling of his feet, ankles, and legs, and that he
eventually died from heart failure. Another July 1997 joint affidavit from
two other affiants states that these affiants had been called to active
service together with the veteran and that they had served with him,
including through his POW era. They had seen the veteran in a POW camp in a
sick, pale, and thin condition. His ankles, feet, and legs were swollen, and
he was in a condition whereby he could barely walk. They noted that the
veteran was also always tired and that he had had shortness of breath
whenever he worked.

In June 1998, private medical records dated in October 1975 were received. An
intern's admitting notes report a history of bronchial asthma since " 1941".
Another note indicates that the veteran was a non-smoker. Another note
reports a history of "beriberi (?) - pedal edema". The internist's progress
notes report that the veteran had a "(k)nown case of bronchial asthma,
chronic since 1941", with an on and off cough since then. The hospital
discharge summary reports a ten year history of asthma. The diagnosis was
chronic obstructive lung disease.

In July 1998, private medical records dated in January 1978 showing that the
veteran had been hospitalized in January 1978 with complaints of shortness of
breath were received. He had been a known asthmatic since 1965 and was
reportedly a non-smoker. He was diagnosed with chronic obstructive lung
disease, in failure; and with bronchial asthma and pneumonitis.

In her July 1999 substantive appeal, the appellant stated that the veteran
had died from heart and lung disease. The appellant reported that the veteran
had smoked about three packs of cigarettes a day.

9 -

Analysis

In December 1987, the Board denied the appellant's claim of entitlement to
service connection for the cause of the veteran's death. That decision was
based on the Board's determination that the veteran died from chronic
obstructive pulmonary disease (COPD) which was unrelated to service. That
decision is final based upon the evidence which was then of record. See 38
U.S.C.A. 7104; 38 C.F.R. 20.1100 (2000). As discussed in detail above, in
order to reopen this claim, new and material evidence must be received. See
38 U.S.C.A. 5108; 38 C.F.R. 3.156.

At the time of the December 1978 Board decision, the evidence then of record,
in particular the certificate of death, showed that the veteran died as a
result of chronic obstructive lung disease. Although there was evidence of
treatment for bronchitis during service, there was no evidence that such was
other than an acute and transitory condition, or that there was any
relationship between the bronchitis in 1946 and the veteran's death from COPD
over three decades later. The evidence further showed that the veteran had
experienced cardiorespiratory arrest as a consequence of chronic obstructive
lung disease, but it did not show that he had heart disease at the time of
his death.

The Board has reviewed the additional evidence which has been received since
the Board's December 1987 decision. The recently received evidence includes
more detailed medical records of the veteran's COPD. A history of asthma
since 1965 was noted. The veteran's history of COPD was of record in December
1987. Therefore, these additional records are not new or material.

10 - 

The recently received evidence, however, also includes October 1975 private
medical records which contain a history of a "(k)nown case of bronchial
asthma, chronic since 1941", with an on and off cough since then.

The Board concludes that the phrase "known case of bronchial asthma since
1941 "constitutes new and material evidence, because it appears to be more
than unenhanced history supplied by the claimant. Cf LeShore v. Brown, 8
Vet.App. 406, 409 (1995). It arguably appears from this statement that
medical professional had information dating the veteran's bronchial asthma
back to 194 1, when the veteran was in service. For the purposes of
determining whether this evidence is new and material evidence, its
truthfulness is to be presumed. See Justus, supra. Moreover, at this stage of
the analysis such evidence must be viewed in isolation from other evidence to
the contrary. In light of the above, the recent medical statement constitutes
new and material evidence which is sufficient to reopen the appellant's
claim. 38 U.S.C.A. 5108,38 C.F.R. 3.156.

In summary, the Board's conclusion is that new and material evidence has been
submitted. 38 C.F.R. 3.156(a); see 155 F.3d at 1363. Accordingly, the claim
is reopened.

Because the claim has been reopened, VA's duty to assist the appellant in the
development of the claim is triggered. See the VCAA, supra. For reasons which
will be addressed immediately below, the Board believes that additional
development is required as to this issue.

ORDER

New and material evidence having been submitted, the claim of entitlement to
service connection for the cause of the veteran's death is reopened.

REMAND

As discussed in detail above, there has been added to the record a medical
report which states that the veteran had a "known history of bronchial asthma
since 1941". In light of this, the appellant should be given an opportunity
to substantiate her claim by submitting supporting medical evidence. Remand
action to obtain any available records of treatment for bronchial asthma from
1941 until the veteran's death should therefore be accomplished.

Moreover, VA's duty to assist in this case requires that after attempts to
obtain any additional medical records have been performed, the veteran's
claims folder should be reviewed by a medical specialist who should review
the veteran's medical records and render an opinion with reasons as to
whether a relationship may exist between the veteran's service and the cause
of his death.

Accordingly, the case is REMANDED to the RO for the following action:

1. The appellant should be requested to identify by name, address, and
approximate dates of treatment all health care providers who treated the
veteran for pulmonary problems since 1941. After securing any necessary
releases, the RO should obtain those records which have not been previously
associated with the veteran's claims folder.

2. Thereafter, a physician should review the medical records which are
contained in the veteran's claims folder and then render an opinion with
reasons as to

12 - 

whether there is any relationship, based on those records, between the
veteran's service and the cause of his death. The claims folder should be
made available to the physician. The opinion of the physician should be
associated with the veteran's VA claims folder.

3. After the development requested above has been completed to the extent
possible, the RO should review the veteran's claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. After any
appropriate developmental action has been completed, the RO should
readjudicate on a de novo basis the appellant's claim of entitlement to
service connection for the cause of the veteran's death. If the benefit
sought on appeal remains denied, the appellant should be provided with a
Supplemental Statement of the Case. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order. The Board
intimates no opinion as to the ultimate outcome of this case. The appellant
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

13 - 

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

14 -



